Title: To James Madison from Anonymous, 14 January 1807
From: Anonymous
To: Madison, James



Sir
Philadelphia, 14th. January 1807.

Mr. Thomas Gamble of this place, at present a Merchant at St. Thomas, has acquainted me that, the Office of Consul for the United States at St. Thomas being vacant, he intended to apply for being appointed there; and as Mr. Gamble brought me a letter from a very respectable friend at said Island, stating that the community entertained universal regard for him, and he also communicated me a letter in his favour from the Governor of St. Thomas, I humbly beg leave to address you these few lines concerning this friend.  I have the honour to Sign with greatest respect, Sir Your most obedient and most humble Servant

